

EXHIBIT 10.17




Loan No. R10218T02C


REVOLVING TERM LOAN SUPPLEMENT


THIS SUPPLEMENT to the Master Loan Agreement dated August 21, 2012 (the "MLA"),
is entered into as of August 21, 2012 FARM CREDIT SERVICES OF AMERICA, FLCA
("Lead Lender") and LINCOLNWAY ENERGY, LLC, Nevada Iowa (the "Company"), and
amends and restates the Supplement dated March 24, 2005 as previously amended
and numbered R10218T02.


SECTION 1. The Revolving Term Loan Commitment. On the terms and conditions set
forth in the MLA and this Supplement, CoBank agrees to make loans to the Company
during the period set forth below in an aggregate principal amount not to exceed
$5,000,000.00 at any one time outstanding (the "Commitment"). Within the limits
of the Commitment, the Company may borrow, repay and reborrow.


SECTION 2. Purpose and Transfer. The purpose of Commitment is to provide working
capital to the Company. In addition, the purpose of the Commitment is to
consolidate under this Supplement the Company's existing indebtedness to Lead
Lender under the Construction Term Loan Supplement dated March 24, 2005 and
numbered R10218T01, as previously amended, (the "Existing Agreement"). The
Company agrees that on the date when all conditions precedent to Lead Lender's
obligation to extend credit hereunder have been satisfied: (A) the principal
balance outstanding under the Existing Agreement shall be transferred to and
charged against the Commitment; (B) all accrued obligation of the Company under
the Existing Agreement for the payment of interest or other charges shall be
transferred to and become part of the Company's obligation under this Supplement
as if fully set forth herein; and (C) the Existing Agreement and the promissory
note set forth in or executed in connection therewith shall be deemed replaced
and superseded, but the indebtedness evidenced by such note shall not be deemed
to have been paid off, by this Supplement and the MLA. In addition, in the event
any balances bearing interest at a fixed rate are outstanding on the date such
loans are being transferred hereto, then such balances shall continue to be
subject to such rates for the remaining agreed upon fixed rate periods but shall
otherwise be subject to the terms hereof.


SECTION 3. Term. Intentionally Omitted.


SECTION 4. Interest. The Company agrees to pay interest on the unpaid balance of
the loan(s) in accordance with one or more of the following interest rate
options, as selected by the Company:


(A) One-Month LIBOR Index Rate. At a rate (rounded upward to the nearest 1/100th
and adjusted for reserves required on "Eurocurrency Liabilities" [as hereinafter
defined] for banks subject to "FRB Regulation D" [as hereinafter defined] or
required by any other federal law or regulation) per annum equal at all times to
3.00% above the rate quoted by the British Bankers Association (the "BBA") at
11:00 a.m. London time for the offering of one (1)-month U.S. dollars deposits,
as published by Bloomberg or another major information vendor listed on BBA's
official website on the first "U.S. Banking Day" (as hereinafter defined) in
each week, with such rate to change weekly on such day. The rate shall be reset
automatically, without the necessity of notice being provided to the Company or
any other party, on the first "U.S. Banking Day" of each succeeding week, and
each change in the rate shall be applicable to all balances subject to this
option. Information about the then-current rate shall be made available upon
telephonic request. For purposes hereof: (1) "U.S. Banking Day" shall mean a day
on which Agent (as that term is defined in the MLA) is open for business and
banks are open for business in New York, New York; (2) "Eurocurrency
Liabilities" shall have the meaning as set forth in "FRB Regulation D"; and (3)
"FRB Regulation D" shall mean Regulation D as promulgated by the Board of
Governors of the Federal Reserve System, 12 CFR Part 204, as amended.



E-16

--------------------------------------------------------------------------------

Revolving Term Loan Supplement R10218T02B
LINCOLNWAY ENERGY, LLC
Nevada, Iowa

(B) Quoted Rate. At a fixed rate per annum to be quoted by Agent in its sole
discretion in each instance. Under this option, rates may be fixed on such
balances and for such periods, as may be agreeable to Agent in its sole
discretion in each instance, provided that: (1) the minimum fixed period shall
be 180 days; (2) amounts may be fixed in increments of $100,000.00 or multiples
thereof; and (3) the maximum number of fixes in place at any one time shall be
five.


(C) LIBOR. At a fixed rate per annum equal to "LIBOR" (as hereinafter defined)
plus 3.00%. Under this option: (1) rates may be fixed for "Interest Periods" (as
hereinafter defined) of 6, 9, or 12 months, as selected by the Company; (2)
amounts may be fixed in increments of $100,000.00 or multiples thereof; (3) the
maximum number of fixes in place at any one time shall be five; and (4) rates
may only be fixed on a "Banking Day" (as hereinafter defined) on three Banking
Days' prior written notice. For purposes hereof: (a) "LIBOR" shall mean the rate
(rounded upward to the nearest sixteenth and adjusted for reserves required on
"Eurocurrency Liabilities" [as hereinafter defined] for banks subject to "FRB
Regulation D" [as herein defined] or required by any other federal law or
regulation) quoted by the British Bankers Association (the "BBA") at 11:00 a.m.
London time two Banking Days before the commencement of the Interest Period for
the offering of U.S. dollar deposits in the London interbank market for the
Interest Period designated by the Company, as published by Bloomberg or another
major information vendor listed on BBA's official website; (b) "Banking Day"
shall mean a day on which Agent is open for business, dealings in U.S. dollar
deposits are being carried out in the London interbank market, and banks are
open for business in New York City and London, England; (c) "Interest Period"
shall mean a period commencing on the date this option is to take effect and
ending on the numerically corresponding day in the next calendar month or the
month that is 6, 9, or 12 months thereafter, as the case may be; provided
however that: (i) in the event such ending day is not a Banking Day, such period
shall be extended to the next Banking Day unless such Business Day falls in the
next calendar month, in which case it shall end on the preceding Banking Day;
and (ii) if there is no numerically corresponding day in the month, then such
period shall end on the last Banking Day in the relevant month; (d)
"Eurocurrency Liabilities" shall have meaning as set forth in "FRB Regulation
D"; and (e) "FRB Regulation D" shall mean Regulation D as promulgated by the
Board of Governors of the Federal Reserve System, 12 CFR Part 204, as amended.


The Company shall select the applicant rate option at the time it requests a
loan hereunder and may, subject to the limitations set forth above, elect to
convert balances bearing interest at the variable rate option to one of the
fixed rate options. Upon the expiration of any fixed period, interest shall
automatically accrue at the variable rate option unless the amount fixed is
repaid or fixed for an additional period in accordance with the terms hereof.
Notwithstanding the foregoing, rates may not be fixed for periods expiring after
the maturity date of the loans and rates may not be fixed in such a manner as to
cause the Company to have to break any fixed rate balance in order to pay any
installment of principal. All elections provided for herein shall be made
electronically (if applicable), telephonically or in writing and must be
received by Agent not later than 12:00 Noon Company's local time in order to be
considered to have been received on that day; provided, however, that in the
case of LIBOR rate loans, all such elections must be confirmed in writing upon
Agent's request. Interest shall be calculated on the actual number of days each
loan is outstanding on the basis of a year consisting of 360 days and shall be
payable monthly in arrears by the 20th day of the following month or on such
other day in such month as Agent shall require in a written notice to the
Company; provided, however, in the event the Company elects to fix all or a
portion of the indebtedness outstanding under the LIBOR interest rate option
above, at Agent's option upon written notice to the Company, interest shall be
payable at the maturity of the Interest Period and if the LIBOR interest rate
fix is for a period longer than three months, interest on that portion of the
indebtedness outstanding shall be payable quarterly in arrears on each
three-month anniversary of the commencement date of such Interest Period, and at
maturity.


SECTION 5. Promissory Note. The Company promises to repay the loans that are
outstanding at the time the Commitment expires on June 1, 2017. If any
installment due date is not a day on which Agent is open for business, then such
payment shall be made on the next day on which Agent is open for business. In
addition to the above, the Company promises to pay interest on the unpaid
principal balance hereof at the times and in accordance with the provisions set
forth in Section 4 hereof. This note replaces and supersedes, but does not
constitute payment of the indebtedness evidenced by, the promissory note set
forth in the Supplement being amended and restated hereby.

E-17

--------------------------------------------------------------------------------

Revolving Term Loan Supplement R10218T02B
LINCOLNWAY ENERGY, LLC
Nevada, Iowa



SECTION 6. Prepayment. Subject to the broken funding surcharge provision of the
MLA, the Company may on one Business Day's prior written notice prepay all or
any portion of the loan(s). During the term of the Commitment, prepayments shall
be applied to such balances, fixed or variable, as the Company shall specify.
After the expiration of the term of Commitment, prepayments shall, unless Agent
otherwise agrees, be applied to principal installments in the inverse order of
their maturity and to such balances, fixed or variable, as Agent shall specify.


SECTION 7. Letters of Credit. In addition to loans, the Company may utilize, if
agreeable to Agent in its sole discretion in each instance, the Commitment to
open irrevocable letters of credit for its account. Each letter of credit will
be issued within a reasonable period of time after Agent's receipt of a duly
completed and executed copy of Agent's then current form of Application and
Reimbursement Agreement, or, if applicable, in accordance with the terms of any
CoTrade Agreement between the parties, and shall reduce the amount available
under the Commitment by the maximum amount capable or being drawn thereunder.
Any draw under any letter of credit issued hereunder shall be deemed a loan
under the Commitment and shall be repaid in accordance with this Supplement.
Each letter of credit must be in form and content acceptable to Agent and must
expire no later than the maturity date of the Commitment.


SECTION 8. Security. The Company's obligations hereunder and, to the extent
related hereto, the MLA, including without limitation any future advances under
any existing mortgage or deed of trust, shall be secured as provided in the
Security Section of the MLA.


SECTION 9. Commitment Fee. In consideration of the Commitment, the Company
agrees to pay to Agent a commitment fee on the average daily unused portion of
the Commitment at the rate of 0.60% per annum (calculated on a 360-day basis),
payable monthly in arrears by the 20th day following each month. Such fee shall
be payable for each month (or portion thereof) occurring during the original or
any extended term of the Commitment.


IN WITNESS WHEREOF, the parties have caused this Supplement to be executed by
their duly authorized officers as of the date shown above.


FARM CREDIT SERVICES OF AMERICA, FLCA
 
LINCOLNWAY ENERGY, LLC



[cfosignature.jpg]

E-18

--------------------------------------------------------------------------------

Revolving Term Loan Supplement R10218T02B
LINCOLNWAY ENERGY, LLC
Nevada, Iowa

SECTION 9. Commitment Fee. In consideration of the Commitment, the Company
agrees to pay to Agent a commitment fee on the average daily unused portion of
the Commitment at the rate of 0.60% per annum (calculated on a 360-day basis),
payable monthly in arrears by the 20th day following each month. Such fee shall
be payable for each month (or portion thereof) occurring during the original or
any extended term of the Commitment.


IN WITNESS WHEREOF, the parties have caused this Supplement to be executed by
their duly authorized officers as of the date shown above.


FARM CREDIT SERVICES OF AMERICA, FLCA
 
LINCOLNWAY ENERGY, LLC

[vpsignature.jpg]

E-19

--------------------------------------------------------------------------------

Revolving Term Loan Supplement R10218T02B
LINCOLNWAY ENERGY, LLC
Nevada, Iowa



Loan No. R10218T02D


REVOLVING TERM LOAN SUPPLEMENT


THIS SUPPLEMENT to the Master Loan Agreement dated August 21, 2012 (the "MLA"),
is entered into as of November 8, 2012 FARM CREDIT SERVICES OF AMERICA, FLCA
("Lead Lender") and LINCOLNWAY ENERGY, LLC, Nevada Iowa (the "Company"), and
amends and restates the Supplement dated August 21, 2012 and numbered
R10218T02C.


SECTION 1. The Revolving Term Loan Commitment. On the terms and conditions set
forth in the MLA and this Supplement, Lead Lender agrees to make loans to the
Company during the period set forth below in an aggregate principal amount not
to exceed $5,000,000.00 at any one time outstanding (the "Commitment"). Within
the limits of the Commitment, the Company may borrow, repay and reborrow.


SECTION 2. Purpose. The purpose of the Commitment is to provide working capital
to the Company.


SECTION 3. Term. Intentionally Omitted.


SECTION 4. Interest. The Company agrees to pay interest on the unpaid balance of
the loan(s) in accordance with one or more of the following interest rate
options, as selected by the Company:


(A) One-Month LIBOR Index Rate. At a rate (rounded upward to the nearest 1/100th
and adjusted for reserves required on "Eurocurrency Liabilities" [as hereinafter
defined] for banks subject to "FRB Regulation D" [as hereinafter defined] or
required by any other federal law or regulation) per annum equal at all times to
3.50% above the rate quoted by the British Bankers Association (the "BBA") at
11:00 a.m. London time for the offering of one (1)-month U.S. dollars deposits,
as published by Bloomberg or another major information vendor listed on BBA's
official website on the first "U.S. Banking Day" (as hereinafter defined) in
each week, with such rate to change weekly on such day. The rate shall be reset
automatically, without the necessity of notice being provided to the Company or
any other party, on the first "U.S. Banking Day" of each succeeding week, and
each change in the rate shall be applicable to all balances subject to this
option. Information about the then-current rate shall be made available upon
telephonic request. For purposes hereof: (1) "U.S. Banking Day" shall mean a day
on which Agent is open for business and banks are open for business in New York,
New York; (2) "Eurocurrency Liabilities" shall have the meaning as set forth in
"FRB Regulation D"; and (3) "FRB Regulation D" shall mean Regulation D as
promulgated by the Board of Governors of the Federal Reserve System, 12 CFR Part
204, as amended.


(B) Quoted Rate. At a fixed rate per annum to be quoted by Agent in its sole
discretion in each instance. Under this option, rates may be fixed on such
balances and for such periods, as may be agreeable to Agent in its sole
discretion in each instance, provided that: (1) the minimum fixed period shall
be 180 days; (2) amounts may be fixed in increments of $100,000.00 or multiples
thereof; and (3) the maximum number of fixes in place at any one time shall be
five.


(C) LIBOR. At a fixed rate per annum equal to "LIBOR" (as hereinafter defined)
plus 3.50%. Under this option: (1) rates may be fixed for "Interest Periods" (as
hereinafter defined) of 1, 2, 3, 6, 9, or 12 months, as selected by the Company;
(2) amounts may be fixed in increments of $100,000.00 or multiples thereof; (3)
the maximum number of fixes in place at any one time shall be five; and (4)
rates may only be fixed on a "Banking Day" (as hereinafter defined) on three
Banking Days' prior written notice. For purposes hereof: (a) "LIBOR" shall mean
the rate (rounded upward to the nearest sixteenth and adjusted for reserves
required on "Eurocurrency Liabilities" [as hereinafter defined] for banks
subject to "FRB Regulation D" [as herein defined] or required by any other
federal law or regulation) quoted by the British Bankers Association (the "BBA")
at 11:00 a.m. London time two Banking Days before the commencement of the
Interest Period for the offering of U.S. dollar deposits in the London interbank
market for the Interest Period designated by the Company, as published by
Bloomberg or another

E-20

--------------------------------------------------------------------------------

Revolving Term Loan Supplement R10218T02B
LINCOLNWAY ENERGY, LLC
Nevada, Iowa

major information vendor listed on BBA's official website; (b) "Banking Day"
shall mean a day on which Agent is open for business, dealings in U.S. dollar
deposits are being carried out in the London interbank market, and banks are
open for business in New York City and London, England; (c) "Interest Period"
shall mean a period commencing on the date this option is to take effect and
ending on the numerically corresponding day in the next calendar month or the
month that is 2, 3, 6, 9, or 12 months thereafter, as the case may be; provided
however that: (i) in the event such ending day is not a Banking Day, such period
shall be extended to the next Banking Day unless such Business Day falls in the
next calendar month, in which case it shall end on the preceding Banking Day;
and (ii) if there is no numerically corresponding day in the month, then such
period shall end on the last Banking Day in the relevant month; (d)
"Eurocurrency Liabilities" shall have meaning as set forth in "FRB Regulation
D"; and (e) "FRB Regulation D" shall mean Regulation D as promulgated by the
Board of Governors of the Federal Reserve System, 12 CFR Part 204, as amended.


The Company shall select the applicant rate option at the time it requests a
loan hereunder and may, subject to the limitations set forth above, elect to
convert balances bearing interest at the variable rate option to one of the
fixed rate options. Upon the expiration of any fixed period, interest shall
automatically accrue at the variable rate option unless the amount fixed is
repaid or fixed for an additional period in accordance with the terms hereof.
Notwithstanding the foregoing, rates may not be fixed for periods expiring after
the maturity date of the loans and rates may not be fixed in such a manner as to
cause the Company to have to break any fixed rate balance in order to pay any
installment of principal. All elections provided for herein shall be made
electronically (if applicable), telephonically or in writing and must be
received by Agent not later than 12:00 Noon Company's local time in order to be
considered to have been received on that day; provided, however, that in the
case of LIBOR rate loans, all such elections must be confirmed in writing upon
Agent's request. Interest shall be calculated on the actual number of days each
loan is outstanding on the basis of a year consisting of 360 days and shall be
payable monthly in arrears by the 20th day of the following month or on such
other day in such month as Agent shall require in a written notice to the
Company; provided, however, in the event the Company elects to fix all or a
portion of the indebtedness outstanding under the LIBOR interest rate option
above, at Agent's option upon written notice to the Company, interest shall be
payable at the maturity of the Interest Period and if the LIBOR interest rate
fix is for a period longer than three months, interest on that portion of the
indebtedness outstanding shall be payable quarterly in arrears on each
three-month anniversary of the commencement date of such Interest Period, and at
maturity.


SECTION 5. Promissory Note. The Company promises to repay the loans that are
outstanding at the time the Commitment expires on June 1, 2017. If any
installment due date is not a day on which Agent is open for business, then such
payment shall be made on the next day on which Agent is open for business. In
addition to the above, the Company promises to pay interest on the unpaid
principal balance hereof at the times and in accordance with the provisions set
forth in Section 4 hereof. This note replaces and supersedes, but does not
constitute payment of the indebtedness evidenced by, the promissory note set
forth in the Supplement being amended and restated hereby.


SECTION 6. Prepayment. Subject to the broken funding surcharge provision of the
MLA, the Company may on one Business Day's prior written notice prepay all or
any portion of the loan(s). During the term of the Commitment, prepayments shall
be applied to such balances, fixed or variable, as the Company shall specify.
After the expiration of the term of Commitment, prepayments shall, unless Agent
otherwise agrees, be applied to principal installments in the inverse order of
their maturity and to such balances, fixed or variable, as Agent shall specify.


SECTION 7. Letters of Credit. In addition to loans, the Company may utilize, if
agreeable to Agent in its sole discretion in each instance, the Commitment to
open irrevocable letters of credit for its account. Each letter of credit will
be issued within a reasonable period of time after Agent's receipt of a duly
completed and executed copy of Agent's then current form of Application and
Reimbursement Agreement, or, if applicable, in accordance with the terms of any
CoTrade Agreement between the parties, and shall reduce the amount available
under the Commitment by the maximum amount capable or being drawn thereunder.
Any draw under any letter of credit issued hereunder shall be deemed a loan
under the Commitment and shall be repaid in accordance with this Supplement.
Each letter

E-21

--------------------------------------------------------------------------------

Revolving Term Loan Supplement R10218T02B
LINCOLNWAY ENERGY, LLC
Nevada, Iowa

of credit must be in form and content acceptable to Agent and must expire no
later than the maturity date of the Commitment.


SECTION 8. Security. The Company's obligations hereunder and, to the extent
related hereto, the MLA, including without limitation any future advances under
any existing mortgage or deed of trust, shall be secured as provided in the
Security Section of the MLA.


SECTION 9. Commitment Fee. In consideration of the Commitment, the Company
agrees to pay to Agent a commitment fee on the average daily unused portion of
the Commitment at the rate of 0.60% per annum (calculated on a 360-day basis),
payable monthly in arrears by the 20th day following each month. Such fee shall
be payable for each month (or portion thereof) occurring during the original or
any extended term of the Commitment.






(Signature on following page)

E-22

--------------------------------------------------------------------------------

Revolving Term Loan Supplement R10218T02B
LINCOLNWAY ENERGY, LLC
Nevada, Iowa



IN WITNESS WHEREOF, the parties have caused this Supplement to be executed by
their duly authorized officers as of the date shown above.
FARM CREDIT SERVICES OF AMERICA, FLCA
 
LINCOLNWAY ENERGY, LLC

[vpsignature.jpg]

E-23

--------------------------------------------------------------------------------

Revolving Term Loan Supplement R10218T02B
LINCOLNWAY ENERGY, LLC
Nevada, Iowa

IN WITNESS WHEREOF, the parties have caused this Supplement to be executed by
their duly authorized officers as of the date shown above.


FARM CREDIT SERVICES OF AMERICA, FLCA
 
LINCOLNWAY ENERGY, LLC



[cfosignature118.jpg]

E-24